Exhibit 10.1
stockawardincentivepl_image1.jpg [stockawardincentivepl_image1.jpg]
Stock Award Incentive Plan
Isabella Bank Corporation and each of its subsidiaries, which include Isabella
Bank, adopts this equity incentive plan, to be called the Isabella Bank
Corporation Stock Award Incentive Plan. The primary purpose of the plan is to
promote the growth and profitability of the bank by attracting and retaining
executive officers and key employees of outstanding competence through ownership
of equity that provides them with incentives to achieve corporate objectives.
Eligibility Requirements
◦
The plan is based on the calendar year.

◦
Eligible employees include the Bank Corporation President & Chief Executive
Officer, Bank President, and Chief Financial Officer.

◦
New employees hired prior to October 1st of the plan year will be eligible.
Employees hired after October 1st will not be eligible until the next calendar
year.

◦
In order to receive the stock award, an employee must be actively employed on
December 31st of the incentive plan year.

◦
Retirements that occur during the plan year are eligible.

◦
No payouts will be made under this plan to an employee who has been terminated
for misconduct, even if they were eligible according to dates of employment.

◦
In order to receive the stock payment the employee must have received a score of
“Effective” or higher on their most recent evaluation.

◦
The incentive stock payment is calculated using wages paid for hours worked, or
in replacement of hours worked, during the plan year. These include regular
time, overtime, holiday, bereavement, jury duty, sick or short term disability
days, and wages for training employees. Other incentives, bonuses, commissions
or payments made via payroll will be excluded from the incentive plan
calculation.



Stock Award Incentive Plan Details
◦
The plan is based on the calendar year.

◦
The incentive stock plan payout potential is 20% of an employee’s wage.

◦
35% of the 20% incentive potential is based on employee completion of the yearly
goals set by their supervisor or the Board of Directors.

◦
65% of the 20% incentive potential is based on the corporate performance
objectives set by their supervisor or the Board of Directors.

◦
Plan goals/rules are set annually and subject to change at the discretion of the
Board of Directors.






--------------------------------------------------------------------------------



Grant Conditions
The grant of stock shares is subject to the grant conditions set forth. The
shares will be issued only upon the satisfaction of the yearly performance
measures and associated performance targets set by the Board of Directors. If
the grant conditions set by the Board of Directors are not satisfied as
required, then this award and the grant of the shares shall lapse or be adjusted
appropriately at the discretion of the Board of Directors.
Vesting
Granted shares shall be considered 100% vested in terms of ownership, common
voting rights in all matters, rights to dividends, and any necessary tax
considerations as a result of stock ownership.
Restrictions on Transfer
Stock shares granted under the plan may not be sold, transferred, pledged, or
assigned prior to the grantee satisfying one of the following conditions: the
employee’s retirement,  voluntary/involuntary separation from service with or
without cause, or death or disability while an employee of the company.




The Company, acting through its authorized officer, has adopted this Plan
effective as of January 1, 2019.


By:
 
/s/ David J. Maness
 
 
 
 
 
Name:
 
David J. Maness
 
 
 
 
 
Title:
 
Chairman, Isabella Bank Corporation Board of Directors
 
 
 
 
 
Date:
 
July 18, 2019
 


